Case 2:19-cv-00209-JRG Document 282 Filed 03/26/21 Page 1 of 2 PageID #: 16053




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 THE HILLMAN GROUP, INC.,                          §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §   CIVIL ACTION NOS. 2:19-CV-00209-JRG
                                                   §                     2:20-CV-00070-JRG
 KEYME, LLC,                                       §
                                                   §
                Defendant.                         §

                                             ORDER

       The parties informed the Court at the pretrial conference of a late-breaking issue that would

prevent Hillman’s damages expert, Mr. Schoettelkotte, from testifying at trial. The parties met and

conferred, and now pending before the Court is Hillman’s Unopposed Motion for Substitution of

Damages Expert Witness (the “Motion for Substitution”). (Dkt. No. 280). In the Motion for

Substitution, Hillman seeks leave to substitute Mr. Schoettelkotte with Barry L. Bell. Mr. Bell will

adopt Mr. Schoettelkotte’s expert reports and deposition testimony in full and will be bound by

the same as if originally given by him. The parties further agree to waive the 10-day notice period

imposed by the Protective Order (Dkt. No. 94 ¶ 5(d)) for disclosure of restricted information and

agree to permit Mr. Bell’s immediate review of restricted information. Having considered the

Motion for Substitution, and noting that it is unopposed, the Court is of the opinion that it should

be and hereby is GRANTED.

       Accordingly, it is ORDERED as follows:

       •   Hillman is permitted to substitute W. Todd Schoettelkotte with Barry L. Bell;

       •   The existing expert reports and deposition testimony (from W. Todd
           Schoettelkotte) shall be binding on Barry L. Bell as if originally given by the
           same; and
Case 2:19-cv-00209-JRG Document 282 Filed 03/26/21 Page 2 of 2 PageID #: 16054




      •   Neither party shall refer to W. Todd Schoettelkotte, his replacement by Barry
          L. Bell, the fact that Barry L. Bell did not prepare the existing reports or give
          the existing depositions, or anything disclosing this substitution, in front of the
          jury without prior leave of Court.

    So ORDERED and SIGNED this 26th day of March, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                2
